DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5, 7-11 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Miyagaki et al US 20050111072 A1.
	Re claim 1, Miyagaki et al teaches a beam spreader comprising: a first beam splitter arranged to receive light from a light source, the first beam splitter arranged to pass a first portion of the light in a first direction and reflect a second portion of the light (see numeral 451 fig 32); a second beam splitter arranged to receive the second portion of the light and reflect a third portion of the light in a second direction parallel to a the first direction and arranged to pass a fourth portion of the light, wherein the third portion of the light reflected from the second beam splitter is separated from the first portion of the light in a spreading direction (see numeral 451 fig 32); and a mirror arranged to receive the fourth portion of the light and reflect the fourth portion of the light in a third direction parallel to the first direction, wherein the fourth portion of the light reflected from the mirror is separated from the first portion of the light in the spreading direction (see numerals 471, 472).
	Re claim 2, Miyagaki et al teaches wherein the second beam splitter includes at least two beam splitters (see numeral 451 multiple splitters).
	Re claim 3, Miyagaki et al teaches wherein the light source is a laser diode (see numeral 461 and paragraph 0245).
	Re claim 4, Miyagaki et al teaches wherein the first beam splitter includes a light splitting layer having a forty-five-degree angle relative to the light from the light source (see numeral 451 fig 32 all 45%).
	Re claim 5, Miyagaki et al teaches wherein the light source has a fast axis and a slow axis (see 0171).

a first beam splitter arranged to receive light from the light source, the first beam splitter arranged to pass a first portion of the light in a first direction and reflect a second portion of the light (see numeral 451 fig 32); a second beam splitter arranged to receive the second portion of the light and reflect a third portion of the light in a second direction parallel to the first direction and arranged to pass a fourth portion of the light, wherein the third portion of the light reflected from the second beam splitter is separated from the first portion of the light in a spreading direction (see numeral 451 fig 32); and a mirror arranged to receive the fourth portion of the light and reflect the fourth portion of the light in a third direction parallel to the first direction, wherein the fourth portion of the light reflected from the mirror is separated from the first portion of the light in the spreading direction (see numerals 471, 472); and a spatial light modulator receiving the first portion, the third portion and the fourth portion (see numeral 440).
	Re claim 8, Miyagaki et al teaches wherein the second beam splitter includes at least two beam splitters (see numeral 451 multiple splitters).
	Re claim 9, Miyagaki et al teaches wherein the spatial light modulator is from a group including a digital micromirror device and a liquid crystal on silicon device (see paragraph 0123, 0169).
	Re claim 10, Miyagaki et al teaches wherein the first beam splitter includes a light splitting layer having a forty-five-degree angle relative to the light from the light source (see numeral 451 fig 32 all 45%).
	Re claim 11, Miyagaki et al teaches wherein the light source has a fast axis and a slow axis (see 0171).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagaki et al US 20050111072 A1.
	Re claim 13, Miyagaki et al does not explicitly disclose wherein the beam spreader is a first beam spreader, and the spreading direction is a first spreading direction, and further including a second beam spreader, the first beam spreader arranged to receive a first section of the light from the light source, and the second beam spreader arranged to receive a second 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).
	Re claim 14, Miyagaki et al does not explicitly disclose wherein the beam spreader is a first beam spreader, the light source is a first light source, and the spreading direction is a first spreading direction, and further including: a second light source; and a second beam spreader, the first beam spreader arranged to receive light from the first light source, and the second beam spreader arranged to receive light from the second light source, the second beam spreader arranged to spread light from the second light source in a second spreading direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations .
In regard to dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the spreading direction is the slow axis; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the spreading direction is the slow axis; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20090323193 A1		US 20130121360 A1		US 20170288370 A1
	US 20130321780 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872